Citation Nr: 0216716	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-06 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than July 19, 
2000, for service connection and an evaluation of 
degenerative joint disease of the left knee at 20 percent.  

2.  Entitlement to an effective date earlier than July 19, 
2000, for service connection and an evaluation of left knee 
instability at 10 percent.  

3.  Entitlement to an effective date earlier than July 19, 
2000, for service connection and an evaluation of right knee 
instability at 10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from July 1941 
to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

In September 2001, the veteran asserted that his service-
connected disability affected his ability to maintain gainful 
employment.  Issues of entitlement to a total disability 
rating, based on individual unemployability, and entitlement 
to an extraschedular rating have not been developed for 
consideration by the Board and are referred to the RO.  

The veteran contends that the effective date for his service-
connected left and right knees disabilities should be the 
date of a 1991 claim.  Degenerative joint disease of the 
right knee has been rated as 20 percent disabling since May 
1976, so it appears that the effective date of that 
disability is not at issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  An April 1991 rating decision confirmed and continued a 
20 percent evaluation for the service-connected right knee 
disability.  The veteran was notified in April 1991 and the 
notice included a form explaining appeal rights and 
procedures.  He did not appeal.  

3.  A January 1994 rating decision continued the 20 percent 
evaluation for the service-connected right knee disability.  
The veteran did appeal.  In May 1996, the Board denied a 
disability rating in excess of 20 percent for traumatic 
arthritis of the right knee.

4.  A February 1997 rating decision denied an increased 
evaluation for the service-connected right knee disability 
and denied service connection for a left knee disability as 
secondary to the right knee disability.  In March 1997, the 
veteran was informed of the decision and his appeal rights.  
He did not appeal.  

5.  The current claim was received on July 19, 2000.  It 
resulted in grants of service connection for degenerative 
joint disease of the left knee, rated as 20 percent 
disabling, service connection for left knee instability, 
rated as 10 percent disabling, and service connection for 
right knee instability, rated as 10 percent disabling.  

6.  There was no informal claim or report of VA examination 
or hospitalization between the March 1997 denial notice and 
the July 2000 reopening.  


CONCLUSIONS OF LAW

1.  An effective date of July 19, 2000, for service 
connection and an evaluation of degenerative joint disease of 
the left knee at 20 percent is the earliest effective date 
provided by pertinent VA law and regulations.  38 U.S.C.A. §§ 
5110, 7105, 7111 (West 1991); 38 C.F.R. §§ 3.105(a), 3.155, 
3.157, 3.400(k),(o), and Subpart O (2002).  

2.  An effective date of July 19, 2000, for service 
connection and an evaluation of left knee instability at 10 
percent is the earliest effective date provided by pertinent 
VA law and regulations.  38 U.S.C.A. §§ 5110, 7105, 7111 
(West 1991); 38 C.F.R. §§ 3.105(a), 3.155, 3.157, 
3.400(k),(o), and Subpart O (2002).  

3.  An effective date of July 19, 2000, for service 
connection and an evaluation of right knee instability at 10 
percent is the earliest effective date provided by pertinent 
VA law and regulations.  38 U.S.C.A. §§ 5110, 7105, 7111 
(West 1991); 38 C.F.R. §§ 3.105(a), 3.155, 3.157, 
3.400(k),(o), and Subpart O (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2001).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, and supplemental 
statement of the case, as well as discussion at the September 
2001 RO hearing, notified the veteran and his representative 
of the evidence necessary to substantiate the claim, the 
evidence which had been received, and the evidence to be 
provided by the claimant.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183, 187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The service medical records are 
in the claims folder.  VA records have been obtained.  The 
veteran has been examined by VA and a medical opinion 
rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Factual Background  A December 1976 rating decision granted a 
20 percent rating for the service-connected traumatic 
arthritis of the right knee.  

Review of recent claims activity shows that in February 1991, 
the veteran requested an increased evaluation for the 
service-connected arthritis of the right knee.  He submitted 
information from a private physician showing arthritis and 
limitation of motion of both knees.  The medical information 
did not indicate that the service-connected right knee 
disorder caused or contributed to the left knee disorder.  An 
April 1991 rating decision confirmed and continued the 20 
percent evaluation for the service-connected right knee 
disability.  The veteran was notified in April 1991 and the 
notice included a form explaining his appeal rights and 
procedures.  He did not appeal.  

A January 1994 rating decision continued the 20 percent 
evaluation for the service-connected right knee disability.  
This time, the veteran pursued an appeal.  However, in May 
1996, the Board denied a disability rating in excess of 20 
percent for traumatic arthritis of the right knee.  

The veteran was examined in November 1996 and, in February 
1997, the RO denied an increased evaluation for the service-
connected right knee disability and also denied service 
connection for a left knee disability as secondary to the 
right knee disability.  In March 1997, the veteran was 
informed of the decision and his appeal rights.  He did not 
appeal.  

After the March 1997 notice from the RO, there is no record 
of an informal claim or of VA examination, hospitalization or 
treatment, which could be construed as an informal claim, 
until the current claim was received on July 19, 2000.  
38 C.F.R. §§ 3.155, 3.157 (2002).  

The current claim was received on July 19, 2000.  It resulted 
in service connection for degenerative joint disease of the 
left knee, rated as 20 percent disabling, service connection 
for left knee instability, rated as 10 percent disabling, and 
service connection for right knee instability rated as 10 
percent disabling.  

Criteria and Analysis  The veteran contends, in part, that 
benefits should be paid as of March 1991, when he submitted a 
claim for a left knee disorder.  He contends that there was 
error in the subsequent April 1991 decision.  Review of the 
record shows that he was notified of the decision and his 
right to appeal.  However, he did not bring a timely appeal.  
Decisions of the RO which are not appealed are final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2002).  Nevertheless, the decision may be revised if it 
contains clear and unmistakable error.  38 C.F.R. § 3.105(a), 
3.400(k) (2002).  

Revision of a previous decision requires more than an 
assertion of error.  Clear and unmistakable error is 
required.  Clear and unmistakable error (CUE) is a very 
specific and rare kind of "error."  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and/or evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brushed allegations of "failure to follow the regulations" 
or "failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993).  

In this case, the veteran has not reasonably raised a claim 
of CUE inasmuch as he has not provided any "specificity as 
to what the alleged error is."  Fugo, 6 Vet. App. at 43.  

The record itself does not raise the specter of CUE.  The 
Board's review does not disclose any error.  It shows that 
the veteran requested an increased rating in February 1991 
for his service-connected right knee disorder.  There is no 
record of a request for service connection for a left knee 
disorder at that time, or in March 1991, or any time prior to 
the April 1991 rating decision.  In addition, the medical 
records do not raise a claim.  While they show the presence 
of a left knee disorder, they do not relate it to the 
service-connected right knee disability.  Consequently, there 
was no basis to construe the statements from the veteran or 
the doctor as a claim for service connection for the left 
knee disorder.  Thus, the Board finds no basis to revise the 
April 1991 decision.  

In his June 2001 appeal, the veteran noted that an increase 
was denied in 1996.  There was a May 1996 Board decision.  A 
Board decision may be revised based on CUE.  38 U.S.C.A. 
§ 7111 (West 1991 and Supp. 2002); 38 C.F.R. Subpart O 
(2002).  However, this requires that a specific motion be 
made to the Board.  Since such a motion has not been made, 
CUE in the May 1996 Board decision can not be addressed at 
this time.  

The Board has reviewed the entire claims folder for other 
bases for an earlier effective date.  An earlier effective 
date could be assigned if there was an earlier informal 
claim.  38 C.F.R. § 3.155 (2002).  The veteran has not 
identified anything which could be construed as an informal 
claim between the final denial notice in March 1997 and the 
receipt of the current claim in July 2000.  The Board's 
review of the file does not disclose any such earlier 
informal claim.  Particularly, there is no claim or record of 
VA examination, hospitalization or treatment for the knee 
disability, which could be construed as an earlier claim.  
38 C.F.R. § 3.157 (2002).  

The effective date of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability occurred, if application is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(2) 
(West 1991); 38 C.F.R. § 3.400(o)(2) (2002).  Here, the 
veteran asserts that the disability was of long standing.  He 
has not claimed any increase in the year before the claim was 
received.  He has not identified any competent medical 
evidence of increased disability in the year before the claim 
was received.  The record does not show any increase in the 
year before the claim was received.  Consequently, these 
provisions do not provide a basis for an earlier effective 
date.  

After reviewing the veteran's claims and the facts of this 
case, the Board finds no basis in the applicable law or 
regulations for an earlier effective date.  


ORDER

An effective date earlier than July 19, 2000, for service 
connection and an evaluation of degenerative joint disease of 
the left knee at 20 percent is denied.  

An effective date earlier than July 19, 2000, for service 
connection and an evaluation of left knee instability at 10 
percent is denied.  

An effective date earlier than July 19, 2000, for service 
connection and an evaluation of right knee instability at 10 
percent is denied.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


